Title: Hannah Quincy Lincoln Storer to Abigail Adams, 4 March 1798
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail


        
          Boston March 4th. 1798
        
        I presume Dear Madam that I Shall receive Your pardon by Complying with the request of Mr. Charles Bulfinch, to be the bearer of a Letter of Mine to You— his wish without doubt is to be Noticed in Your family, as an acquaintance of this.— his Merrits Need Not be Mention’d as they are well known— He is Now imploy’d (And his expences paid) by a Number of Gentlemen, to veiw the Banks in Your City And those in New York.—
        The inside work is his Object. to Make a through investigation of it, And then return to improve if he can, upon one for this State—
        Your Noticing him in a family way, will be exceeding pleasing to him, and his Connections, as well as gratifying to Your friend, who Anticipates the pleasure—She expects In the Approaching Summer by the return Of those friends She So highly Values.—
        I can Now only wish that every blessing May decend On You And Yours, And that each May long injoy the Aplause due to their Superiour Merrits.—
        If Mrs. Smith is with you pray Offer My warm regards, also to Your Amiable Neice—with those Of Mr Storer to the President And his Esteemed Lady.
        The Young Ladies desire to join their respects with those. / Dear Madam from / Your Sincere friend
        
          Hannah Storer
        
        
          P. S. Your friends this way are in usual health— pray let Miss Smith know that her Sister drank Tea with Me Not long Since and was very well— My love to Mrs. Otis and family—
        
      